Citation Nr: 0712707	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  01-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the left knee secondary to chondromalacia patella 
of the right knee.

2.  Entitlement to service connection for degenerative 
arthritis of the right hip secondary to chondromalacia 
patella of the right knee.

3.  Entitlement to service connection for degenerative 
arthritis of the left hip secondary to chondromalacia patella 
of the right knee.

4.  Entitlement to service connection for a skin disorder of 
the hands secondary to tinea pedis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease, T-12-L1, secondary to 
chondromalacia patella of the right knee.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of right ankle sprain.

7.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.

8.  Entitlement to a rating in excess of 30 percent for tinea 
pedis.

9.  Entitlement to a total disability rating due to service-
connected disabilities based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had active duty for training from August 1964 to 
December 1964.  He had active service from June 1968 to 
December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran has maintained that his service-connected tinea 
pedis disability renders him unemployable.  For purposes of 
this decision, the claims for tinea pedis and TDIU will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service medical records are negative for chronic left 
knee or bilateral hip disorders.

2.  Left knee and bilateral hip disorders were not shown for 
many years after military discharge and have not been found 
to be related to military service.

3.  The evidence does not show that the veteran's left knee 
or bilateral hip disorders are related to his service-
connected right knee disability.

4.  Service medical records are negative for a chronic skin 
disorder of the hands.

5.  A skin disorder was not shown for many years after 
military discharge and has not been found to be related to 
military service.

6.  The evidence does not establish that the veteran has a 
current medical diagnosis of a fungal infection of the hands.  

7.  In a January 1998 decision, the Board denied entitlement 
to service connection for a low back disorder as secondary to 
a service-connected right knee disability.

8.  Evidence added to the record since the January 1998 Board 
decision is either cumulative or redundant of evidence 
previously of record or it does not bear substantially upon 
the specific matter under consideration, such that it must be 
considered to decide fairly the merits of the claim for 
service connection for a low back disorder.

9.  The veteran's right ankle disability is manifested by 
subjective complaints of pain and stiffness; objective 
findings include some limitation of motion. 

10.  There is no clinical evidence of malunion or nonunion of 
the right tibia or fibula, or right ankle ankylosis.

11.  The veteran's right knee disability is manifested by 
subjective complaints of pain, popping, grinding, swelling, 
and difficulty in walking up and down stairs; objective 
findings include essentially normal limitation of motion and 
no joint instability.

12.  There is no evidence of more than slight recurrent 
subluxation or lateral instability of the right knee.  
Ankylosis is not shown.  The level of actual and functional 
limitation of motion of the right knee does not support a 
higher rating.


CONCLUSIONS OF LAW

1.  Chondromalacia patella of the left knee was not incurred 
in the veteran's period of active duty; a disability of the 
left knee is not proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1113, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  Degenerative arthritis of the right hip was not incurred 
in the veteran's period of active duty and may not be 
presumed to have been incurred therein; disability due to 
arthritis of the right hip is not proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Degenerative arthritis of the left hip was not incurred 
in the veteran's period of active duty and may not be 
presumed to have been incurred therein; disability due to 
arthritis of the left hip is not proximately due to or the 
result of service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  A skin disorder of the hands was not incurred in the 
veteran's period of active duty; a disability of the hands is 
not proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

5.  New and material evidence has not been received since the 
January 1998 Board decision sufficient to reopen the 
veteran's claim for service connection for degenerative disc 
disease, T-12-L1.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

6.  The criteria for a rating in excess of 10 percent for 
residuals right ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.73, 
Diagnostic Code (DC) 5271 (2006).

7.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

As an initial matter, although the veteran served during a 
time of war, he does not allege that his claimed disorders 
began in combat, and, therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application.  

Left Knee and Bilateral Hips

As the analysis of the left knee and bilateral hip claims are 
nearly identical, they will be discussed together.  Service 
medical records reflect no complaints of, treatment for, or a 
diagnosis related to the veteran's left knee or hips.  In a 
November 1968 X-ray, the left hip showed no significant 
abnormalities.  An August 1969 examination reflected a normal 
clinical evaluation of his lower extremities and spine.  
Therefore, there is no evidence of a chronic left knee 
disorder or bilateral hip disorders during military service.

Post-service medical evidence reveals that the veteran had no 
complaints related to his left knee or bilateral hips for 
many years after discharge.  In January 1999, he sought 
treatment for occasional right hip pain.  An X-ray showed 
minimal degenerative joint disease.  In July and August 1999, 
he again complained of, among other things, right hip pain.  
An August 1999 X-ray showed minimal degenerative arthritic 
changes, the remainder of the examination was within normal 
limits.  In October 1999, he complained of left knee pain but 
an X-ray was normal.  

In January 2000, the veteran filed the current claim.  In 
this case, the Board emphasizes the multi-year gap between 
discharge from military service (1969) and initial reported 
symptoms related to hip pain (January 1999), or knee pain 
(October 1999) - a 30year gap.  Furthermore, when he 
initially sought medical care, he did not report that his 
symptomatology was related to military service or that it was 
of longstanding duration.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claims based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In July 2000, the veteran reported that he had sustained a 
"recent hip injury" which was so severe that he "had to 
file a claim."  It was reported that he had undergone a 
right hip injection two years previously with relief.  Based 
on an X-ray report, the clinical assessment was mild 
arthritic changes.  July 2000 and February 2001 X-rays showed 
a normal left knee.  Additional medical evidence shows on-
going complaints related to the hips and left knee.

In essence, no examiner has indicated that there is a nexus 
between the veteran's current left knee or bilateral hip 
complaints and military service.  Indeed, the veteran does 
not assert a claim for direct service connection, rather 
maintains that his left knee and hip symptomatology is caused 
by his service-connected right knee disability.  However, a 
review of the evidence does not reveal a medical opinion to 
that effect.  The veteran is not competent to determine the 
etiology of his left knee or bilateral hip symptomatology.  
See Layno v. Brown, 6 Vet. App. 465 (1994).

Rather, in February 2001, the veteran underwent a VA 
examination specifically to address the secondary claim 
issue.  After obtaining a medical history from the veteran 
and conducting a physical examination, the examiner 
diagnosed, among other things, chondromalacia, left patella, 
and mild osteoarthritis, both hips.  He concluded:

I do not believe that the mild 
chondromalacia in [the veteran's] right 
knee would place any undue stress on the 
left knee, either hip, or his lumbar 
spine.

A reasonable reading of the examiner's report is that the 
veteran's left knee and bilateral hip symptomatology is, in 
fact, not related to a service-connected right knee 
disability.  

In assigning high probative value to this report, the Board 
notes that the examiner specifically discussed findings in 
the claims file, obtained a reported history from the 
veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.  The evidence does 
not reflect a medical opinion to the contrary.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination report, in light of the applicable law, 
and finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of medical evidence 
fails to support the veteran's claims, the Board is unable to 
grant the benefit sought. 

Skin Disorder of the Hands

Historically, the veteran filed a claim for various skin 
disorders in October 1988.  In a December 1988 VA 
examination, he was noted to have atopic dermatitis of the 
hands, feet, and arms, which was not bothersome.  However, 
service medical records reflect no complaints of, treatment 
for, or a diagnosis related to a skin disorder of the hands.  
An August 1969 examination reflected a normal clinical 
evaluation of his skin.  In October 1992, the RO denied a 
claim for atopic dermatitis of the hands.  The veteran 
appealed.  By decision dated in August 1994, the Board also 
denied a claim for atopic dermatitis of the hands.

In January 2000, the veteran filed a claim for a skin 
condition of the hands and asserted that his athlete's foot 
had spread to both hands.  Parenthetically, the Board notes 
that a tinea infection (fungal) of the feet is called tinea 
pedis, a fungal infection of the hands is called tinea 
manuum.  The RO apparently considered this a separate claim 
from atopic dermatitis and denied the claim on the merits.  
The Board remanded the issue for further development in 
December 2003.

The analysis for a fungal infection of the hands is similar 
to the previously-denied claim for atopic dermatitis.  
Specifically, service medical records reflect no evidence of 
a skin disorder of the hands of any type.  Therefore, there 
is no evidence of a chronic skin disorder of the hand during 
military service.  

Next, while the veteran was diagnosed with atopic dermatitis 
in 1988, the record does not reflect a past or current 
diagnosis of tinea manuum nor does the evidence establish a 
relationship between the veteran's athlete's foot (tinea 
pedis) and a skin disorder of the hands.  The veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

To this end, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Despite the veteran's assertions to the contrary, the Board 
finds that the evidence does not reflect a current diagnosis 
related to a fungal infection of the hands.  Specifically, in 
a February 2001 VA examination, he reported a flare-up of a 
skin disorder on the hands, especially during the summer.  He 
related that they cracked and peeled, and sometimes bleed and 
hurt.  The condition was inactive at the time of the 
examination.  It was recommended that the veteran return when 
the process was active.  While the disorder was inactive, the 
examiner indicated that it was difficult to say whether this 
was an infectious disease reaction or dyshidrotic eczema; but 
he did not indicate that it was related to tinea pedis.

In an October 2002 VA skin examination (undertaken primarily 
to address the veteran's tinea pedis), he related that his 
fingertips had been peeling for the last five years with 
occasional tenderness but nothing like his feet.  Photographs 
were taken but they do not appear to show any skin disorder 
of the hands.  The examiner made no diagnosis with respect to 
the veteran's fingers or hands.

In a January 2006 VA skin examination (for tinea pedis), the 
veteran related that he developed a rash on his hands 10-12 
years after he was diagnosed with tinea pedis in service.  He 
believed that the rash on his hands was from touching his 
feet and indicated that he was told that the rash could be a 
component of the tinea on his feet; however, the examiner 
related that there was no documentation of this in the 
clinical records.  

The veteran indicated that he used the same medication on his 
hands as he used on his feet (Castellani's paint).  He 
reported using the medication on his hands 2 to 3 times per 
month for 3 to 4 days with good results but that the rash 
always returned.  He denied progression of the rash but 
stated that it had been constant for the past 7 to 8 years.  
He stated that the rash had occurred dozens of times during 
the past year with the last time 3 weeks previously.  The 
examiner related that the veteran attempted to show him the 
rash and pointed to a small black spot, the size of a pin-
head on the right index finger.  The examiner noted that the 
veteran scraped the area in order to cause the area to be 
visible.

Physical examination revealed that the hands were without 
scaling or inflammation.  All finger nails were essentially 
normal without symptoms of tinea.  There was a self-induced 
scratch on the right index finger; otherwise, the examination 
was normal.  The clinical impression was normal skin 
examination.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

The Board finds that veteran's recent statements as to the 
frequency of his hand rash inconsistent with the objective 
medical evidence of record.  At this juncture, the claims 
file consists of a total of 5 volumes, with copious amounts 
of medical records.  Despite his assertion that his hand rash 
was present 2 to 3 times per month, lasting 3 to 4 days at a 
time (essentially having an active hand rash as many as 12 
days per month), no treating physician has ever noted a rash 
on the hands, nor has it been reported in any VA examination.  
The Board has also considered the veteran's statements that 
the rash was worse in the summer but a review of clinical 
records during the summer months has not reflected complaints 
of, treatment for, or a diagnosis of a skin rash of the 
hands.

In sum, notwithstanding the veteran's claim of a skin 
disorder related to athlete's feet, the Board finds that 
there was no evidence of a fungal infection of the hands in 
service, and no current diagnosis of a skin disorder of the 
hands has been shown.  Therefore, the claim is denied.

II.  Claim For Secondary Service Connection for a Low Back 
Disorder (T-12-L-1) Based on New and Material Evidence

The veteran contends, in essence, that he developed a low 
back disorder due to his service-connected right knee 
disability.  Historically, service medical records reflect no 
complaints of, treatment for, or a diagnosis related to the 
veteran's low back.  An August 1969 examination reflected a 
normal clinical evaluation of his lower extremities and 
spine.  Therefore, there was no chronic disability related to 
the low back during military service.

Post-service medical evidence reveals that the veteran had no 
complaints related to his low back for many years after 
discharge and no examiner has indicated that there is a nexus 
between the veteran's current low back complaints and 
military service.  

In a November 1989 VA examination, over 20 years after 
military discharge, the veteran related that he had recurrent 
problems with his right ankle and secondary low back pain.  
The back X-ray was unremarkable.  A June 1992 X-ray of the 
lumbosacral spine was also normal.  By decision dated in 
August 1994, the Board denied a claim for a back disability 
secondary to a service-connected right ankle sprain.  By 
decision dated in January 1998, the Board denied a claim to 
reopen for a back disorder as secondary to service-connected 
right knee and ankle disability.  

In January 2000, the veteran sought to reopen the claim, 
which the RO ultimately denied on the merits.  However, the 
Board must first determine whether the veteran has submitted 
new and material evidence to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (regardless 
of a determination made by the regional office, the Board 
must ensure that it has jurisdiction over a case before 
adjudicating the case on the merits); see also 38 U.S.C.A. 
§§ 5108, 7104 (appellant must present new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened).  In this case, the Board 
finds that the veteran has not submitted new and material 
evidence to reopen the claim.

In 1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence was defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that the Board must first 
determine whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective August 29, 2001).  These changes are 
prospective for claims filed on or after August 29, 2001, and 
are not applicable to the veteran's claim (filed in January 
2000).

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

The evidence submitted since the last final denial includes 
multiple VA clinical records and private medical evidence.  
While the veteran has been treated for low back pain and 
there is diagnostic evidence of low back pathology (a January 
2000 X-ray showed mild hypertrophic changes of the T-12 
vertebra with slight low of height of T-11; a January 2000 
MRI showed borderline foraminal stenosis at L3-L4, and slight 
narrowing of the foramina at L4-L5), none of the veteran's 
treating health care providers related his low back 
symptomatology to military service or to his service-
connected right knee disability.  Therefore, while "new," 
this evidence is not "material" in that it does not 
establish a medical nexus between low back complaints and a 
right knee disability or military service.

In a February 2000 private medical note, the examiner related 
that "the finding of extensive degenerative changes in the 
lumbar spine and the cervical spine would indicate that at 
age of 54, [the veteran] has long standing degenerative 
changes probably associated partly with familial traits and 
partly with heavy manual labor, working on the Railroad off 
and on, jumping on boxcars, etc. for at least 13-14 years."  
This evidence suggests that the veteran's low back 
symptomatology was related to a post-service occupational 
cause, not military service, and does not support the claim 
to reopen.

Next, some of the newly-submitted medical records focus 
primarily on a myriad of other medical problems and are not 
germane to the veteran's current claim regarding his low back 
disorder.  As this evidence is not "material" to the claim, 
it cannot form the basis to reopen the previous denial.

The Board has also reviewed the written statements submitted 
by the veteran as to a relationship between his service-
connected right knee disability and low back complaints.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  While the veteran 
can offer statements as to his symptoms based on his five 
senses, he is not competent to determine the etiology of his 
low back symptomatology.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

In sum, although the evidence received since the Board's 
January 1998 decision is new, it does not bear directly and 
substantively on the matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim; therefore, the 
claim to reopen is denied.

III.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Veterans 
Claims Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

Residuals of Right Ankle Sprain

In January 2000, the veteran filed a claim for, among other 
things, an increased rating for his right ankle disability.  
The RO has rated the right ankle disability under DC 5271.  
The Board will also consider DC 5270 (ankle ankylosis) and DC 
5262 (impairment of the tibia and fibula).  As the evidence 
does not show ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or astragalectomy, 
the provisions of DCs 5272, 5273, and 5274 are not for 
application.

In order to warrant a rating in excess of 10 percent, the 
evidence must show malunion or nonunion of the tibia and 
fibula (DC 5262), ankle ankylosis in plantar flexion less 
than 30 degrees (DC5270), or "marked" limitation of motion 
(DC 5271).  

After a review of the claims file, the Board finds that the 
evidence does not support a higher rating.  First, the 
evidence does not show malunion or nonunion of the tibia and 
fibula.  A July 2000 X-ray of the right ankle was noted to be 
normal.  An October 2002 X-ray reportedly showed no fracture, 
dislocation, widening of the mortis, narrowing of the 
articular cartilage, or osteophyte formation.  A November 
2005 X-ray of the right ankle was noted to be normal.  Absent 
a finding of malunion or nonunion, there is no basis for a 
higher rating.

Next, the evidence does not show right ankle ankylosis.  
Ankylosis is defined as a fixation of the joint.  In a 
December 2000 VA examination, the veteran reported increased 
pain in the right ankle with ambulation.  Physical 
examination revealed range of motion of the ankle at 0 
degrees dorsiflexion (anatomically normal is 0-20 degrees), 
and 30 degrees plantar flexion (anatomically normal is 0-45 
degrees).  While limitation of motion of the ankle was shown, 
there was no ankylosis noted.  

An October 2002 VA examination recorded range of motion as 
dorsiflexion to 20 degrees, and plantar flexion to 45 degrees 
with good subtalar motion (both normal).  The most recent 
November 2005 VA examination noted range of motion as 15 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
As ankylosis is not shown, as evidence by somewhat limited 
but not fixed range of motion, the claim for a higher rating 
based on ankylosis is denied.

Next, in the December 2000 VA examination report, the veteran 
reported increased pain in the right ankle with ambulation.  
Although the examiner described moderate instability of the 
right ankle, there was no indication of marked limitation of 
motion.  In the October 2002 VA examination, the veteran 
complained of occasional sharp pain in the right ankle, 
unrelated to any activity, with instability (turns easily) on 
unlevel ground and occasional swelling and pain with 
prolonged weight-bearing.  

The examiner found no swelling or deformity but described a 
trace of laxity; range of motion testing was normal.  Given 
that the range of motion was normal and the absence of 
swelling or deformity, the evidence does not support a 
finding of "marked" limited motion or the functional 
equivalent thereof.

In the most recent November 2005 VA examination, the veteran 
complained of pain and swelling of the right ankle at times.  
He denied flare-ups but used an ankle brace occasionally.  
Physical examination revealed no swelling, and no detectable 
instability.  As noted above, range of motion was 15 degrees 
of dorsiflexion and 40 degrees of plantar flexion.  The 
clinical impression was old sprain right ankle (healed).  

The examiner noted that the veteran had essentially normal X-
rays and a normal examination of the right ankle, and that 
his subjective complaints were not supported by the objective 
physical findings.  The examiner noted that he was unable to 
estimate the additional loss of range of motion during flare-
up without resorting to mere speculation.  He detected no 
objective evidence of weakness, incoordination, fatigue, or 
lack of endurance.

The most recently reported ranges of motion, within a few 
degrees of normal, can be characterized as no more than 
"moderate" limitation of motion rather than "marked" 
limitation of motion, and a rating in excess of 10 percent is 
not warranted.  

Outpatient private and VA clinical treatment records were 
reviewed.  While the veteran has reported pain in the right 
ankle, as an example, a private medical record dated in 
February 2000 noted right ankle pain, no assessments 
applicable to the rating criteria have been made.  Therefore, 
the Board finds no evidence to support the veteran's claim 
for a higher rating.

In addition, the Board observes that the veteran has 
complained of pain in the right ankle.  As directed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board has considered 
functional loss due to pain, under 38 C.F.R. § 4.40 and 
weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45.  However, in light of the 
evidence showing no more than a moderate impairment of the 
right ankle, as well as the absence of any complaints or 
findings of weakness, fatigability or incoordination of the 
ankle, the Board finds that the veteran's right ankle 
disability does not demonstrate such pain, weakness, 
fatigability or incoordination as would constitute functional 
impairment warranting a higher evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45.  

The current evaluation contemplates the presence of 
periarticular pathology productive of painful motion or 
moderate functional impairment.  Nothing in the lay or 
medical evidence reflects actual marked limitation of motion 
or the functional equivalent of marked limitation of motion.  
The veteran has complained of pain, stiffness and pain on 
use.  However, his own statements tends to establish that he 
retains significant functional use of the ankle.  Such lay 
evidence and the medical evidence establish that the function 
restriction is less than to a marked degree.

Accordingly, while the record clearly establishes that the 
veteran has experienced episodes of right ankle pain, the 
Board concludes that his service-connected right ankle 
disability is appropriately compensated by the assignment of 
a 10 percent disability evaluation and the schedular criteria 
for a rating in excess of the currently assigned 10 percent 
disability evaluation is not warranted.    

Chondromalacia Patella of the Right Knee

In January 2000, the veteran filed a claim for, among other 
things, an increased rating for a right knee disability.   In 
addition to the laws and regulations above, VA General 
Counsel has held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  See VAOPGCPREC 23-97.  The General Counsel 
stated that when a knee disorder was already rated under DC 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
DC 5260 or 5261 in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

The Board granted service-connection for a right knee 
disability on the basis that the veteran sustained chronic 
residuals due to a right knee injury during service, with 
continuity of symptomatology, and a post-service diagnosis of 
patellofemoral syndrome.  The veteran was assigned a 10 
percent evaluation under DC 5257 for knee impairment 
(subluxation/instability).  

In order to warrant a higher rating under DC 5257, the 
evidence must show "moderate" recurrent subluxation or 
lateral instability.  In this case, the veteran has 
complained of knee pain, some swelling, moderate stiffness, 
some grinding, popping, giving away, and difficulty 
climbing/descending stairs.  While he is competent to report 
his symptoms and his statements are accepted as to his 
symptoms, the evidence does not show joint instability or 
joint effusion.  

Specifically, a December 2000 VA examination noted that the 
knee was stable anteriorly/posteriorly as well as 
medially/laterally.  In a July 2001 orthopedic note, the 
physician reflected that the knee was stable to 
anterior/posterior and varus/valgus stress.  The veteran had 
no patellofemoral signs, no effusion, no mass in the 
popliteal space, no lateral joint line tenderness, and no 
medial joint line tenderness at that time.  

In an October 2002 VA examination, physical examination 
revealed full extension to 140 degrees of flexion, and no 
swelling, disfusion, patella instability, or quadriceps 
atrophy.  The collateral ligaments were stable to varus and 
valgus stress in extension and 30 degrees of flexion.  
Anterior drawer, posterior drawer, and Lachman's tests were 
negative.  In the most recent November 2005 VA examination, 
physical examination revealed no effusion, mild anterior and 
medial joint line tenderness, a normally tracking patella, 
and no laxity.  There was no evidence of instability.

A review of outpatient treatment records reflect no joint 
instability or joint effusion of the veteran's right knee.  
As such, the evidence does not support a finding of 
"moderate" recurrent subluxation or lateral instability, as 
required by DC 5257.  

Next, as noted, the veteran was initially rated under DC 
5257.  This contemplates subluxation or instability, but not 
limitation of motion.  Parenthetically, the Board notes that 
if the RO had not meant to concede instability, it should not 
have used DC 5257.  Therefore, the Board will also consider 
the provisions of DCs 5010-5003 and DCs 5260 and 5261 for 
limitation of motion.

A 10 percent rating is assigned if there is limitation of leg 
flexion to 45 degrees or limitation of extension to 10 
degrees.  A 20 percent rating is assigned if there is 
limitation of leg extension to 15 degrees or limitation of 
leg flexion to 30 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
DCs 5260 and 5261 (2006).  A higher evaluation may be based 
on either actual limitation of motion or the functional 
equivalent of limitation of motion.  After a review of the 
claims file, the Board finds that the veteran is not entitled 
to a separate compensable rating for limitation of motion.  

Specifically, the veteran's right leg extension/flexion has 
been reported as 0-120 degrees (December 2000 VA 
examination), "full range of motion" (July 2001 orthopedic 
note), full extension to 140 degrees of flexion (October 2002 
VA examination), and 0-120 degrees (November 2005 VA 
examination).  While some limitation of flexion was noted on 
two occasions, the evidence does not support a higher rating 
under DCs 5260 and 5261.  Additional outpatient treatment 
records were reviewed but show no actual limitation of motion 
to satisfy the criteria for a higher rating. 

In order to warrant a higher rating for arthritis of the 
right knee, the evidence must show the absence of limitation 
of motion, in addition to X-ray evidence of involvement of 
two or more major joints, or two or more minor joint groups, 
with occasional incapacitating exacerbations (20 percent 
under DC 5010).  

Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are applicable in rating arthritis and other musculoskeletal 
disabilities.  Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Section 4.45(f) states that "[p]ain on movement, swelling, 
deformity or atrophy of disuse" as well as "[i]nstability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing" are relevant 
considerations for determination of joint disabilities.  
Incoordination and excess fatigability are also factors for 
consideration under §§  4.45(d) and (e).  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Limitation of motion in the affected joint 
or joints is a common manifestation of arthritis, and DC 5003 
is to be "read in conjunction with" § 4.59.  DC 5003 is 
"complemented by" § 4.40.  See Hicks v Brown, 8 Vet. App. 
417, 420-21 (1995).  Thus, §§ 4.40, 4.45, and 4.59 are 
applicable in evaluating arthritis.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
§ 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  Hicks, 8 Vet. App. at 421.

Next, despite the veteran's complaints of pain, the evidence 
does not show periarticular pathology warranting a separate 
rating.  A July 2001 X-ray showed a well-preserved cartilage 
space and good alignment.  An October 2002 X-ray reflected 
some hypertrophic spurring at the lateral aspect of the right 
knee joint but the knee joint appeared fairly well 
maintained.  The patellofemoral joint was unremarkable.  

In the most recent VA examination report dated in November 
2005, the examiner noted that the veteran had essentially 
normal X-rays and a normal examination of the right knee.  He 
reflected that the veteran's subjective complaints were not 
supported by the objective physical findings.  The clinical 
impression was old contusion right patella (healed).  
Although the veteran has subjective complaints of knee pain, 
in the absence of limitation of motion and periarticular 
pathology, a higher rating is not warranted. 

Next, the clinical findings do not disclose that the veteran 
has ankylosis of the knee.  As noted above, the range of 
motion of the veteran's right knee is essentially normal.  
Without a showing of ankylosis, a higher rating is not 
warranted under DC 5256.

Next, the evidence shows that the veteran complaints of right 
knee pain but not an effusion or a locking.  Moreover, 
although he has reported some grinding, popping, clicking, 
and swelling (he has both asserted and denied giving away), 
the evidence does not show cartilage dislocation, a threshold 
component of DC 5258.  Without evidence of cartilage 
dislocation, DC 5258 is not for application.

Outpatient and private treatment records have been reviewed 
but offer little in the way of physical assessment made of 
the right knee, except as discussed above.  Therefore, this 
evidence does not support a higher rating.

In sum, in the absence of moderate recurrent subluxation or 
lateral instability, essentially normal range of motion, and 
no periarticular pathology identified, the claim for a higher 
rating is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2001, February 2002, March 2004, and November 
2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in January 2005 and July 2006.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in February 2001, 
October 2002, March 2004, November 2005, and January 2006.  
The available medical evidence is sufficient for adequate 
determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his 
claims.  In addition, he was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal by 
correspondence dated in July 2006.  Any questions as to the 
appropriate disability rating (for service connection claims) 
and effective dates (for increased rating claims) to be 
assigned are moot as the claims have been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

Entitlement to service connection for chondromalacia patella 
of the left knee secondary to chondromalacia patella of the 
right knee is denied.

Entitlement to service connection for degenerative arthritis 
of the right hip secondary to chondromalacia patella of the 
right knee is denied.

Entitlement to service connection for degenerative arthritis 
of the left hip secondary to chondromalacia patella of the 
right knee is denied.

Entitlement to service connection for a skin disorder of the 
hands secondary to tinea pedis is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for degenerative 
disc disease, T-12-L1, secondary to chondromalacia patella of 
the right knee, is not reopened.

Entitlement to a rating in excess of 10 percent for residuals 
of right ankle sprain is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee is denied.


REMAND

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Veterans Claims 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating in the first instance. 

The Board, however, is not precluded from raising this 
question, and in fact, is obligated to literally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under VA laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Veterans Claims Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); VAOPGCPREC 6-96 (providing that remand rather than 
referral is the proper disposition for extraschedular claims 
inferred or reasonably raised by the evidence of record).  

The Court has also stated that when the Board has purported 
to grant an extraschedular rating, the claim must then be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  See Floyd, 9 Vet. App. at 95.

Specifically, the provisions of 38 C.F.R. § 4.16(b) provide 
as follows:

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.

In this case, the veteran is service-connected for tinea 
pedis at 30 percent, adjustment disorder with depressed mood 
at 30 percent, residuals of right ankle sprain with 
limitation of motion at 10 percent, chondromalacia patella, 
right knee with degenerative changes at 10 percent, 
hemorrhoids at 10 percent, and pseudofolliculitis barbae at 0 
percent.  His combined rating is 60 percent.  Therefore, he 
does not meet the minimum jurisdictional threshold (a single 
disability rated as 60 percent disabling or two or more 
disabilities with at least one of the disabilities rated as 
40 percent disabling and a combined rating of 70 percent or 
more) for the award of a TDIU.  

While the veteran does not meet the percentage standards of 
38 C.F.R. § 4.16(a), there is evidence that he cannot work 
due to his service-connected tinea pedis disability.  As an 
example, in a March 2004 VA examination, the examiner stated 
as follows:

Concerning the issue of individual 
unemployability, based upon historical 
information as well as previous 
examination reports including in the 
claims folder, the veteran is unable to 
wear enclosed shoes for an extended 
period of time secondary to exacerbation 
of his fungal foot infection.  Therefore, 
doing work that would require wearing of 
enclosed shoes for extended periods of 
time would not be advisable.  A major 
problem would be finding employment that 
would allow him to wear open-toed shoes 
in order to allow his feet the necessary 
breathing to keep his fungal infection 
under control.

Moreover, in a June 2001 VA clinical record, the treating 
physician remarked that the veteran was advised not to return 
to work secondary to his service-connected fungal infection 
of the foot.  In addition, in April 2000, his employer's 
physician opined that the veteran was not fit for duty 
because of his chronic recurrent fungal infection of his 
feet.

The Board finds that the severity of the veteran's service-
connected disability presents an exceptional and unusual 
disability picture with such related factor as marked 
interference with employment so as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board finds that referral of the veteran's claim to the 
Director of Compensation and Pension Service is warranted.  
The Board again stresses that it cannot assign an extra-
schedular evaluation in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The claim for a rating in 
excess of 30 percent for tinea pedis will be held in abeyance 
pending completion of the actions below. 

Having found that referral to the Director, Compensation and 
Pension Service, is warranted, the issue is REMANDED to the 
RO for the following:  

1.  The RO should schedule the veteran 
for a social and industrial survey.  
Included should be information concerning 
his previous employment and the reasons 
for leaving his prior jobs.  Contact with 
the employers should be made as 
indicated, and the assistance of the 
veteran in obtaining this information 
should be requested as needed.

2.  Upon completion of the social survey, 
the RO should submit the claim for an 
extraschedular evaluation, under 
38 C.F.R. § 3.321(b) and/or for a TDIU 
under 38 C.F.R. § 4.16(b) to the 
Director, Compensation and Pension 
Service.  The rating board will include a 
full statement as to the veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  
Actions taken thereafter should proceed 
in accordance with the directives of the 
Director, Compensation and Pension 
Service.

3.  If the claim is denied, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case addressing entitlement to an 
extra-schedular evaluation.

Thereafter, the case should be returned to the Board for 
completion of appellate review, in accordance with the 
current appellate procedures.  The Board intimates no opinion 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


